IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Kerak,                      :
                                    : No. 406 C.D. 2015
                  Petitioner        : Argued: June 8, 2016
                                    :
            v.                      :
                                    :
Pennsylvania Board of Probation     :
and Parole,                         :
                                    :
                  Respondent        :


PER CURIAM
                                  ORDER



      NOW, this 3rd day of January, 2017, it is ordered that the above-captioned
Memorandum Opinion, filed November 10, 2016, shall be designated OPINION and
shall be REPORTED.